Order entered May 13, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-01658-CR

                             CEDRIC JERMAINE LEE, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F11-61116-R

                                              ORDER
       The Court ORDERS court reporter Mary Snider to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing State’s Exhibit nos. 1A, 30, 75, 78, and 79,

CDs and DVDs.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Mary

Snider, official court reporter, 265th Judicial District Court, and to counsel for all parties.



                                                         /s/   DAVID EVANS
                                                               JUSTICE